Dissenting Opinion by
President Judge Crumdish, Jr.:
I respectfully dissent. The majority relies upon so-called “personal rights” as the basis for creating *293a hearing entitlement in a rejected State Police applicant, however, there is no legal support for its holding that such rights exist here. It seems to conclude that the Federal District Court consent decree entered into by the State Police in June, 1974, is founded upon a recognition of such personal rights. This is not so. The application procedures implemented by this decree were devised for the sole purpose of increasing the number of non-white and Hispanic members of the State Police. Oburn v. Shapp, 393 F. Supp. 561, 569 (E.D. Pa. 1975), aff’d 521 F.2d 142 (3d Cir. 1975). The parties to the consent decree did not intend to create a personal rights-based hearing entitlement in all applicants generally. Moreover, they could not have done so, as this was beyond the scope of the lawsuit before the Federal Court. I would therefore affirm the order of the Background Screening Board.